Citation Nr: 0426082	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for discogenic disease, residuals of surgery.  

2.  Entitlement to an initial rating in excess of 10 percent 
for saphenous nerve palsy, left lower extremity.  

3.  Entitlement to an initial compensable rating for basal 
cell carcinoma, left eyebrow.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to 
January 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Waco, Texas, Department of Veterans 
Appeals (VA) Regional Office (RO), which granted, among other 
issues, service connection for discogenic disease, residuals 
of surgery, laminectomy and fusion with radiculopathy, lumbar 
spine, rated as 40 percent disabling; saphenous nerve palsy, 
left lower extremity, rated as 10 percent disabling; and 
basal cell carcinoma, left eyebrow, rated as noncompensable.  
The veteran disagreed with the initial ratings for these 
disabilities and filed a notice of disagreement (NOD) in 
February 2003.  In March 2003, the veteran's claims file was 
transferred from the Waco, Texas RO to the Jackson, 
Mississippi RO.  A statement of the case (SOC) was issued in 
September 2003.  A substantive appeal (VA Form 9) was 
received by the RO in October 2003.  The veteran requested a 
personal hearing that was scheduled for February 2004, which 
he cancelled.  

The veteran is unrepresented in this matter.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran has severe limitation of motion of the lumbar 
spine, but he does not have ankylosis of the thoracolumbar 
spine.  

3.  The veteran has not had incapacitating episodes of his 
discogenic disability having a total duration of at least six 
weeks during the past 12 months.  

4.  The veteran's sapheneous nerve palsy, left side, lower 
extremity, is no more than severe to complete paralysis of 
the saphenous nerve.  

5.  The veteran's basal cell carcinoma to the left eyebrow, 
postoperative, is not productive of pain, underlying soft 
tissue damage, or any characteristic disfigurement.   


CONCLUSIONS OF LAW

1.  Criteria for an initial disability rating higher than 
40 percent for discogenic disease, residuals of surgery, 
laminectomy and fusion with radiculopathy, lumbar spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002), and Diagnostic Codes 5241, 5242, 5243 (2003).  

2.  Criteria for an initial disability rating higher than 
10 percent for saphenous nerve palsy, left lower extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.45, 4.59, Diagnostic Codes 8726, 8727 (2003).  

3.  Criteria for an initial compensable rating for basal cell 
carcinoma of the left eyebrow, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Diagnostic Codes 7800, 7803, 7804, 7814 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While that did not occur here, content complying notice was 
eventually accomplished, together with proper subsequent VA 
process.  This occurred by means of the statement of the case 
and supplemental statement of the case and the veteran was 
given every opportunity to submit or identify relevant 
records.  He also was given an opportunity to appear at a 
hearing, which he scheduled and then cancelled, and advised 
he had no additional evidence to submit.  In view of this, 
the appellant is not considered prejudiced by any defect in 
the timing of the VCAA notice.

The Court also held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Peligrini II.  In this regard, the January 2003 
rating decision on appeal, the statement of the case and the 
supplemental statement of the case, adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  There is nothing further that can be done in this 
respect.  His service medical records are associated with the 
claims folder and have been reviewed.  The veteran was 
provided appropriate VA examinations in November 2002, 
shortly before his service discharge and in May 2003.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's disabilities 
since he was last examined.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the appellant in this case.  


II.  Increase in Initial Disability Ratings

In a rating decision of January 2003, the RO granted service 
connection for, amongst other issues, discogenic disease, 
residuals of surgery of the lumbar spine, and assigned a 
40 percent rating; saphenous nerve palsy, left lower 
extremity, rated as 10 percent disabling; and basal cell 
carcinoma, left eyebrow, rated as noncompensable.  All of 
these disabilities were made effective from January 10, 2003.  
These are initial ratings from the grant of service 
connection.  

The decision of the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 (1999) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court found that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  


a.  Discogenic disease

The veteran's back disability has been evaluated based on the 
symptoms affecting his lumbar spine.  His condition began in 
service with radicular pain.  He underwent a diskectomy and 
laminectomy in 1991.  He continued to have problems and he 
underwent additional disc surgery in 1998.  In 2002, he 
continued to have problems and was reevaluated.  He had a 
positive discogram and there were findings consistent with 
ruptured discs at multiple levels including L3, L4, L5, and 
at that time underwent a third diskectomy with fusion from L3 
all the way to S1.  

Prior to the veteran's service discharge, he underwent an 
examination for VA purposes in November 2002.  Physical 
examination of the lumbar spine revealed flexion of 
10 degrees with an 85 degree deficit.  Extension was 
5 degrees with a 30 degree deficit.  Lateral motion was 
accomplished to 10 degrees on the right and left with a 
30 degree deficit, bilaterally.  There was tenderness to 
palpation and percussion at the L5-S1 interspace.  There was 
a 1+ paraspinous muscle spasm.  Straight leg raising was 
positive at 30 degrees, bilaterally.  Gait was antalgic, more 
to the left than the right.  X-ray examination revealed 
status post posterior fusion with grafting placements from L3 
all the way down to S1 with intact hardware as well as 
posterior laminectomies at these levels.  The pertinent 
diagnosis was low back pain secondary to marked discogenic 
disease, status post laminectomy and fusion from L3 all the 
way to S1, status post surgical intervention times three, 
with residual weakness to the lower extremities.  

The veteran underwent additional VA compensation and pension 
examination in May 2003.  At the time of the examination, the 
veteran was not employed.  He reported a long history of low 
back pain.  Physical examination revealed that the veteran 
stood erect with pelvis level.  He had a long, well healed, 
midline lumbar scar with a little tenderness at the lower 
end.  He had no detectable muscle spasm.  He had a short scar 
over the left posterior iliac crest.  Range of motion, 
limited by pain, revealed flexion accomplished to 5 degrees, 
extension accomplished to 5 degrees, right and left lateral 
bending accomplished to 5 degrees, bilaterally.  Axial 
compression caused no pain.  Simulated rotation, which placed 
no stress on the back, was also painful at 20 degrees to the 
left and right, bilaterally.  Straight leg raising in the 
supine position caused low back pain on the right at 
70 degrees and sciatica on the left at 20 degrees.  X-ray 
examination of the lumbar spine revealed that he had pedicle 
screws in L3, L4, L5, and S1 spanned by two interconnecting 
rods.  He had a posterior laminectomy of those vertebrae.  
Bone plugs were in the L3-4 and L4-5 disc spaces.  L5-S1 was 
narrowed with osteophytes, anteriorly.  There was a thin 
radiolucent line around the pedicle screw on the left side in 
S1, suggesting that some motion was occurring at this level, 
further suggesting that the fusion may not be complete.  The 
pertinent diagnostic impression was status post lumbar 
laminectomy, L3-S1, status post fusion, L3-S1, and possible 
failure of fusion at L5-S1 based on the radiolucent line 
around the pedicle screw in S1.  The examiner indicated that 
no physician had ordered the veteran to bedrest during the 
past year.  He had no incoordination or loss of motion due to 
the above.  The examiner was unable to estimate the range of 
motion, amount of pain, or functional capacity during a flare 
up.  

The veteran also underwent a VA neurological examination in 
May 2003.  It was noted during that examination that there 
were no definite neurological deficits present.  

Diagnostic Code (DC) 5292, evaluates severe limitation of 
motion as 40 percent.  This is the highest evaluation one can 
be assigned under this diagnostic code.  

DC 5293, effective in September 2002 , evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations (effective 
September 2003), now found at DC 5235 to DC 5243, the Board 
is directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.



Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Given the evidence outlined above, the Board finds that the 
40 percent evaluation assigned for the veteran's lumbar spine 
is the most favorable under the law.  Under DC 5292, 
effective prior to the 2003 revision, the highest evaluation 
that the veteran can be rated is his presently established 
40 percent for severe limitation of motion.  The veteran has 
no more than 5 degrees of flexion or extension.  In order to 
warrant in excess of 40 percent, the veteran would have to be 
rated under DC 5289.  He would be eligible for a 50 percent 
evaluation for unfavorable ankylosis.  However, the medical 
evidence does not show that the veteran has ankylosis.  
Therefore, more than a 40 percent evaluation under DC 5292 
prior to the 2003 revision is not warranted.  

Under DC 5293, intervertebral disc syndrome effective in 
2002, is determined by either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In this case, the VA 
neurology examination performed in May 2003, indicates that 
there were no definite neurological deficits present.  The 
orthopedic examination performed at that same time, indicated 
that no physician had ordered the veteran to bedrest in the 
past year, necessary to meet the criteria for an 
incapacitating episode.  Therefore, an increase to higher 
than 40 percent is not warranted under DC 5293, in effect in 
September 2002.  

Under the new spinal regulations that became effective 
September 2003, a 40 percent evaluation is warranted when 
there is forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is contemplated 
for unfavorable ankylosis of the entire thoracolumbar spine.  
The veteran's forward flexion of the thoracolumbar spine, 
which was accomplished to 5 degrees, meets the criteria of 
40 percent.  However, there is no medical evidence to show 
that he has unfavorable ankylosis of the entire thoracolumbar 
spine.  Also, as previously discussed, the veteran does not 
have incapacitating episodes with a total duration of at 
least six weeks during the past 12 months.  As such, the 
veteran is not entitled to an increased evaluation under the 
revised rating schedule that became effective in 
September 2003.  

Thus, given the complete body of evidence, the Board finds 
that the 40 percent evaluation currently assigned accurately 
reflects the disability picture presented and assignment of a 
higher evaluation is not appropriate at this time.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The record clearly shows that the veteran is limited by his 
low back pain and limitation of motion.  However, upon the 
most recent VA examination in May 2003, the examiner opined 
that although the veteran has evidence of weakness and 
fatigability in the left quadriceps mechanism, he has no 
incoordination or loss of motion due to the above.  
Additionally, the examiner stated that he was unable to 
estimate the range of motion, amount of pain, or functional 
capacity during a flare up.  As such, the Board finds that 
the schedular rating of 40 percent currently assigned for the 
veteran's lumbar spine disability is appropriate for the 
level of disability exhibited.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  At no time during the appeal period was an 
evaluation in excess of 40 percent warranted for the 
veteran's lumbar spine disability.  Accordingly, an increased 
initial claim for a higher evaluation for the veteran's 
lumbar spine disability is not warranted.  


b.  Saphenous nerve palsy

The veteran's saphenous nerve palsy, left side, lower 
extremity was treated in service after the veteran underwent 
a 3 level fusion of the back.  He was evaluated for having 
numbness and tingling on the left inside calf approximately 
in the distribution of the saphenous nerve.  After the 
surgery, he noticed bruising on the anterior thigh region.  
He later began to describe a burning type pain present in the 
medial portion of the left calf.  He was diagnosed with 
probable saphenous nerve entrapment.  

The veteran underwent a VA examination in November 2002.  It 
was noted that he had saphenous nerve palsy, left side, 
occurring in 2002 after surgery.  The cause was unknown but 
was suspected to be possibly intraoperative pressure put on 
that nerve during surgery.  He was seen by orthopedics who 
found that he had atrophy and pain.  Neurological examination 
showed muscle strength of 5/5 in the upper and lower 
extremities.  There was decreased sensation noted over the 
left lower extremity with positive Tinel sign over the medial 
left knee.  The pertinent diagnosis was saphenous nerve 
palsy, secondary to intraoperative pressure, persisted with 
quadriceps atrophy.  

In May 2003, the veteran underwent additional VA examination.  
The veteran related that he was told he had saphenous nerve 
damage that occurred during his last surgery.  He complained 
of pain in the leg and pain in the back.  The pain was 
described as burning down the inside of his left leg.  He 
also described spontaneous twitching of the entire leg that 
began 7 to 8 months prior to the examination.  He denied 
sphincter disturbance.  Neurological examination revealed 
that the veteran walked with a cane in the right hand.  He 
spent more time on the left leg than on the right and held it 
a bit more stiffly.  Gait was more rapid and less antalgic 
after exiting the examination room than during more obvious 
observation on entry.  He did not walk on his toes of the 
left foot.  He was able to heel walk with the cane.  There 
was give way weakness on the left in all muscle groups.  In 
most muscles, he had at least brief 5/5 strength.  There was 
no obvious atrophy, but circumference of the legs were noted 
to be smaller on the left than the right.  Sensory 
examination was intact to vibration.  He was unable to feel 
temperature or pin prick throughout the entire left leg.  
Straight leg raising was normal.  He was able to remove 
shoes, socks, and trousers as well as put them back on 
unassisted.  An EMG was performed in service in July 2002 and 
was noted to be entirely normal.  The examiner assessed that 
there was no definite neurological deficits present.  His 
sensory loss in the left lower extremity was non physiologic 
as it did not respect peripheral nerve or root distribution.  
The saphenous nerve was described as a wholly sensory nerve 
and would not be expected to cause motor deficits.  The 
examiner stated that the veteran may have had some limitation 
due to pain.  

Neuritis, cranial, or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with maximum equal 
to severe, incomplete paralysis.  The maximum rating which 
may be assigned for neuritis not characterized by organic 
changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2003).  

Neuralgia, cranial, or peripheral, characterized usually by a 
dull intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2003).  

Under DC 8727, paralysis of the internal saphenous nerve will 
be noncompensable where mild to moderate and will be rated as 
10 percent disabling where severe to complete.  The current 
10 percent evaluation is the highest assignable for a 
disability of the saphenous nerve.  

The May 2003 VA examiner found no neurologic deficits 
present.  The saphenous nerve was described a wholly sensory 
nerve and would not be expected to cause motor deficits.  
There is no higher evaluation that can be attained under DC 
8727.  

Given the evidence of record, the Board finds that the 
veteran's complaints do not meet the criteria for an 
evaluation in excess of the currently assigned 10 percent 
rating.  Therefore, there is no basis in the neurologic 
regulations for a higher evaluation.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  At no time during the appeal period was an 
evaluation in excess of 10 percent warranted for the 
veteran's saphenous nerve palsy.  Accordingly, an increased 
initial claim for a higher evaluation for the veteran's 
saphenous nerve palsy is not warranted.  

c.  Basal cell carcinoma

In August 1999, the veteran underwent excision of basal cell 
carcinoma over the left superior eyebrow.  It was completely 
excised.  He claims cosmetic changes as a result of this 
excision.  

In November 2002, the veteran underwent a VA examination.  It 
was noted that he had a left basal carcinoma of the left  
forehead removed and another incisional biopsy to the right 
eye, laterally.  He claims that this had left him with 
numbness to the left and right forehead.  Physical 
examination revealed surgical scars over the left eyebrow and 
left temple and at the angle of the right eye.  The pertinent 
diagnosis was skin cancer with basal cell carcinoma to the 
left eyebrow.  

In May 2003, the veteran again underwent a VA compensation 
and pension examination.  The veteran was evaluated for the 
residuals of a post operative skin cancer surgery of the left 
eyebrow.  He stated that the two areas of concern were the 
lack of hair growth over the lateral aspect of the left 
eyebrow, which was stated to be cosmetically apparent and 
numbness to the lateral aspect of the left eyebrow over the 
left temporal and forehead area with subsequent loss of 
normal skin folds.  Both conditions, the veteran stated, were 
not related to functional disability but to cosmetic.  
Physical examination revealed a lack of hair growth over the 
lateral 4th of the left eyebrow.  There was a very small, 
hypopigmented scar approximately less than an inch at the 
edge of the hairline, laterally.  It was described by the 
examiner as flat, nontender, and not associated with any 
chronic skin changes and not affixed to underlying tissues.  
It had no adverse affect on the upper eyelid.  There was a 
loss of sensation over an area approximately one inch and a 
half in diameter over the left forehead and temple area with 
a lack of natural skin folds through this area as compared to 
the right forehead.  The fold did not appear even with the 
furrowing of the brow and was apparent cosmetically.  There 
were no chronic skin changes, ulcerations, or skin 
breakdowns.  There were no changes in pigmentation and other 
than the affect upon the natural folds of the forehead, there 
were no functional losses.  

Under DC 7818, malignant skin neoplasms are to be rated as 
disfigurement of the head, face, or neck (DC 7800) scars (DCs 
7801-7805), or impairment of function.  

Under DC 7800, a 10 percent disability rating is assigned for 
one characteristic disfigurement.  A 30 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature of paired set of features (nose, 
chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 
characteristics of disfigurement.  The characteristics of 
disfigurement for purposes of evaluation are: scar of 5 or 
more inches in length, scar of at least one-quarter inch 
wide, surface contour of the scar is elevated or depressed, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches, abnormal 
skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
inches square, or indurate and inflexible skin in area 
exceeding six inches square.  

Under DC 7803, a 10 percent rating may be assigned for scars 
which are superficial and unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under DC 7804, a 10 percent rating may 
be assigned for scars which are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  Under DC 7805, scars may also 
be rated on the basis of limitation of function of the 
affected part.  

In this case, the veteran's postoperative scarring of basal 
cell carcinoma is appropriately rated.  The veteran's scar of 
the left eyebrow does not meet the criteria of one 
characteristic of disfigurement, necessary for a 10 percent 
evaluation.  The scar is no more than one inch in length, 
there is no scarring adherent to underlying tissue, and one 
hypopigmented area is less than one inch at the edge of 
hairline.  Therefore, a compensable rating is not warranted 
under DC 7800.  

A compensable rating is not warranted under DC 7803, which 
requires scars that are superficial and unstable.  The 
medical evidence of record does not show frequent loss of 
covering of skin over the scar, the criteria for a 
superficial and unstable scar.  Therefore, a compensable 
rating is not warranted under DC 7803.  

The medical evidence does not show the scar to be productive 
of pain (it is numb), and therefore, the criteria necessary 
for a compensable evaluation under DC 7804 is not met.  

Finally, the veteran indicated, in pertinent part, during his 
May 2003 VA examination, that his scar of the left superior 
eyebrow was not related at all to functional disability.  
Therefore, a compensable rating is not warranted on the basis 
of limitation of function, a criteria necessary for DC 7805.  

Given the evidence of record, the Board finds that the 
noncompensable evaluation for basal cell carcinoma of the 
left eyebrow accurately reflects  the level of disability 
presented, and the assignment of an initial compensable 
evaluation is not shown by the medical evidence.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  At no time during the appeal period was a 
compensable evaluation warranted for the veteran's basal cell 
carcinoma of the left eyebrow.  Accordingly, an increased 
initial claim for a compensable evaluation for the veteran's 
basal cell carcinoma of the left eyebrow is not warranted.  

ORDER

An initial disability rating higher than 40 percent for 
discogenic disease, residuals of surgery, laminectomy and 
fusion with radiculopathy, lumbar spine, is denied.  

An initial disability rating higher than 10 percent for 
saphenous nerve palsy, left lower extremity, is denied.  

An initial compensable disability rating for basal cell 
carcinoma, left eyebrow, is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



